Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 09/10/2020. Claims 1-6, 8-13, 15-19, and 21-23 are pending in the case. Claims 1, 8, and 15 are independent claims. All claims are examined and rejected accordingly. 

Applicant Response
In Applicant’s response dated 03/16/2021, Claims 1, 8 and 15 are currently amended. Claims 22 and 23 are newly added. Claim 7 and 14 are cancelled and argued against all objections, and rejections previously set forth in the Office Action dated 12/16/2020.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/16/2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 3, 5, 8, 12, 15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 7, and 8 of U.S. Patent No. 10303343 B1 issued on May 28, 2019 in view of Barton (US Publication US 20150095975 A1, Pub. Date: Apr. 15, 2015) in further view of Piekarski et al. (US Publication 20160057000 A1, Pub Date: Feb. 25 2016). Although the claims at issue are not identical, they are not patentably distinct from each other because the recitations of the claims are identical with the exception of an additional limitation in the pending claims.

Instant Application 15/865,885
Reference Application (US 10303343 B1 )

Claim 1: A system, comprising: a computing device that comprises a processor and memory; and program instructions executable in the computing device that, when executed by the computing device, cause the computing device to: 

receive a request to generate a device profile for an operating system platform;
retrieve a definition file associated with the operating system platform from a data store, the definition file comprising a plurality of platform parameters associated with the operating system platform; 
render a data driven user interface for configuring the device profile based at least in part on the definition file, rendering the data driven user interface comprises displaying a plurality of user interface elements that each correspond with one of the plurality of platform parameters; 
receive user-input for one of the plurality user interface elements;
modify one of a plurality of values that corresponds to a respective configuration setting of a plurality of platform features executable on the operating system platform based at least in part on the user-input; and 
generate the device profile based at least in part on the plurality of values, generating the device profile comprising generating platform-specific code for the operating system platform based on the plurality of values, the device profile being executable in association with the operating system platform on a mobile device
store the device profile in a command queue for the mobile device, wherein a platform messaging service associated with the operating system platform instructs the mobile device to contact the computing device; and 
transmit the device profile from the command queue to the mobile device in an instance in which a request has been received from the mobile device.

establish a communication channel with a definition file repository;

receive, over a network, a definition file for a target platform from the definition file repository, the definition file comprising a plurality of platform parameters associated with the target platform;
receive a request to generate a device profile for the target platform;
render a data driven user interface for configuring the device profile based at least in part on the definition file, rendering the data driven user interface comprises displaying a plurality of user interface elements that each correspond with one of the plurality of platform parameters;
receive user input for one of the plurality user interface elements, the user-input modifying a respective value associated with one of the plurality of platform parameters;
retrieve a plurality of values from the plurality of user interface elements; and

generate the device profile based at least in part on a platform translation of the plurality of values, the device profile being executed in association with the target platform on a mobile device



Claim 3: The system of claim 1, wherein program instructions further cause the computing device to generate the device profile based at least in part on a translation of the plurality of values into an executable file for the operating system platform

Claim 5: The system of claim 1, wherein each of the plurality of platform parameters comprises a field type and a unique identifier for a plurality of respective parameters for a plurality of operating system platforms.
Claim 7: The system of claim 1, wherein each of the plurality of platform parameters comprising a field type and a unique identifier among the plurality of platform parameters for a plurality of different platforms.

Claim 8:  The system of claim 7, wherein the program instructions cause the computing device to generate the platform translation based at least in part on the unique identifier and the target platform.




	As shown in the table above, Claims 1, 3, 8, 10, 15, and 17 of the instant application 15/865,885 are anticipated by Claim 1 of U.S. patent application US 10303343 B1. In addition, Claims 5 and 12 of the current application are anticipated by Claim 7 and 8 of U.S. patent application US 10303343 B1. 
	With regards to independent Claims 1 and 15, the only differences between the current applications and Claim 1 of patented application US 10303343 B1 is the newly added claim limitation that states “store the device profile in a command queue for the mobile device, 
	As the office action below shows, Barton teaches some the limitations of Claim 1. 
	 Barton does not teach or suggest the system wherein: store the device profile in a command queue for the mobile device, wherein a platform messaging service associated with the operating system platform instructs the mobile device to contact the computing device; and transmit the device profile from the command queue to the mobile device in an instance in which a request has been received from the mobile device.”
	However, Piekarsk discloses the system wherein: store the device profile in a command queue for the mobile device (see Piekarsk: Fig. 5, [0048], “the utility 206 stores configuration parameters that are changed on the user device during the inactive state in the inactive queue file 214 (step 518),wherein a platform messaging service associated with the operating system platform instructs the mobile device to contact the computing device (see Piekarsk: Fig.5, [0048], “Once the utility 206 reconnects to the network (step 522), the utility 206 notifies the application 104 that a newer configuration is available, and pushes the configuration associated with its user device, which includes information stored in the inactive queue file 214.”); and transmit the device profile from the command queue to the mobile device in an instance in which a request has been received from the mobile device (see Piekarsk: Fig.5, [0049], “application 104 pushes down( transmits)  the complete configuration to the user device, if any configuration values have changed (step 526).”)
Patent No. US 10303343 B1 with Barton and Piekarsk because it would allow enterprise IT administrators the tools configure, implement and manage BYOD policy quickly and seamlessly into the network, while ensuring relatively high levels of privacy, security, and/or reliability. (See Piekarsk, [0013])

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Barton (US Publication US 20150095975 A1, Pub. Date: Apr. 15, 2015) in view of Piekarski et al. (US Publication 20160057000 A1, Pub. Date: Feb. 25 2016) 

Regarding independent Claim 1,
	Barton discloses a system (see Fig. 1, illustrating computer system architecture) comprising: 
a computing device that comprises a processor and memory and program instructions executable in the computing device (see Barton: Fig.1, [0029], computer device with processor 111 and memory 121) that when executed by the computing device cause the computing device to: 
receive a request to generate a device profile for an operating system platform (see Barton : Fig.7, [0121], “the one or more computing device may receive initial policy settings or other data for inclusion in a policy. For example, application preparation tools may assemble one or more policies (also referred herein interchangeably as policy metadata, setting descriptions, and the like) including, for example, a set of default MRM system-provided policies, which may also include one or more application-specific policies or settings provided by the application developer.” i.e. the policy settings are includes the configuration of the device profile for the mobile device.”) See also [0141] describing when the administrator selects to edit the policy via option 1445, a mobile application details screen 1505 may be displayed in the user interface. The details screen 1505 may present an opportunity for the administrator to view and edit various settings of the policy.
retrieve a definition file from a data store (see Barton: Fig.7, [0123], “At step 7103, the one or more computing devices may create or otherwise display a user interface (UI) to display various portions of the initial policy settings. For example, upon uploading of the managed application, the one or more computing devices may read the initial policy (i.e. definition files) associated with or packaged with the application and may dynamically compose an administrative user interface for all setting descriptions, policy metadata, etc. Further details related to the user interface will be discussed below in connection with FIGS. 12A-12J.)
render a data driven user interface for configuring the device profile based at least in part on the definition file, rendering the data driven user interface comprises displaying a plurality of user interface elements that each correspond with one of the plurality of platform parameters (see Barton: Fig.7, [0123], “At step 703, the one or more computing devices may create or otherwise display a user interface (UI) to display various portions of the initial policy settings. For example, upon uploading of the managed application, the one or more computing devices may read the initial policy settings or any other metadata associated with or packaged with the application and may dynamically compose an administrative user interface for all setting descriptions, policy metadata, etc. Further details related to the user interface will be discussed below in connection with FIGS. 12A-12J.”); 
receive user-input for one of the plurality user interface elements (see Barton: [0124], “At step 705, the one or more computing device may receive input via the user interface to set, change, and/or add to one or more of the initial policy settings. For example, the IT administrator (or other user that, for example, has admin privileges) may interact with the various controls of the user interface to perform various actions to set or change a policy including, for example: choosing, modifying, entering, or creating 
modify one of a plurality of values that corresponds to a respective configuration setting of a plurality of platform features executable on the operating system platform based at least in part on the user-input (see Barton: Fig.7, [0125], “At step 707, the one or more computing devices may determine to produce one or more published versions of the policy. In some variations, the determination may be made responsive to input that is received via the user interface from the IT administrator (or other user). Such input may, for example, represent an acceptance of the policy for the managed application or a command to publish the policy”); and 
generate the device profile based at least in part on the plurality of values (see Barton:  Fig.7, [0127], “At step 709, the one or more computing devices may produce ( i.e. generate) one or more policy files for the managed application”), generating the device profile comprising generating platform-specific code for the operating system platform based on the plurality of values (see Barton: Fig.7, [0127], “For example, after the IT administrator (or other user) approves the policy for publishing/distribution to one or more mobile devices, a JSON (JavaScript Object Notation) or XML dictionary of key/value pairs representing each defined setting name (dictionary name) and its assigned value may be produced”), the device profile being executable in association with the operating system platform on a mobile device (see Barton: Fig.7, [0129], “At step 711, the one or more computing devices may provide the managed application and the policy file available to be available for download by one or more mobile devices. For  and the device profile is configured to impose a functionality restriction on the operating system platform executed by the mobile device (see for e.g. Barton: Fig.12I-12J, [0178], a policy file may include various settings defined as part of an application restriction settings group identifier (e.g., those illustrated in FIGS. 12I and 12J as being part of setting group 2025 and setting group 2125). see also [0191], “for example, a disable e-mail setting that blocks/allows access to the mobile device's e-mail functions; a disable paste setting that blocks/allows paste operations; a disable print setting that blocks/allows access to the mobile device's print functions; a disable cloud setting that blocks/allows access to the mobile device's cloud services; and one or more network traffic filters.”)
Barton does not explicitly teach a system wherein:
retrieve a definition file associated with the operating system platform from a data store, the definition file comprising a plurality of platform parameters associated with the operating system platform.
store the device profile in a command queue for the mobile device, wherein a platform messaging service associated with the operating system platform instructs the mobile device to contact the computing device; and 
transmit the device profile from the command queue to the mobile device in an instance in which a request has been received from the mobile device.
Piekarsk discloses the system wherein:
retrieve a definition file associated with the operating system platform from a data store, the definition file comprising a plurality of platform parameters associated with the operating system platform (see Piekarsk: Fig. 5, [0043], “The boot message includes any information that allows the server 102 to uniquely identify that user device 108 from among the other user devices 108 that may be configured in the system. In one embodiment, the message includes the MAC address, current firmware, version, model number, a timestamp, and/or any other information needed to allow the server to uniquely identify the user device. In one specific embodiment, the boot message also includes the configurable parameters of the user device along with any customized parameter values to be used by the server for configuring that user device 108. In other embodiments, the configurable parameters and customized parameter values may be uploaded to the server in one or more other messages separate from the boot message.”)
store the device profile in a command queue for the mobile device (see Piekarsk: Fig. 5, [0048], “the utility 206 stores configuration parameters that are changed on the user device during the inactive state in the inactive queue file 214 (step 518),wherein a platform messaging service associated with the operating system platform instructs the mobile device to contact the computing device (see Piekarsk: Fig.5, [0048], “Once the utility 206 reconnects to the network (step 522), the utility 206 notifies the application 104 that a newer configuration is available, and pushes the configuration 
transmit the device profile from the command queue to the mobile device in an instance in which a request has been received from the mobile device (see Piekarsk: Fig.5, [0048], “the application 104 pushes (transmits) down the complete configuration to the user device, if any configuration values have changed (step 526).”)
	Because both Barton and Piekarsk are in the same/similar field of endeavor of managing and configuring bring your own device (BYOD) implementation using configuration management system in an enterprise or corporation environment, by accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, disclosed in Barton to include the system that retrieve a definition file associated with the operating system platform from a data store, the definition file comprising a plurality of platform parameters associated with the operating system platform, store the device profile in a command queue for the mobile device and transmit the device profile from the command queue to the mobile device as taught by Piekarsk .2One would have been motivated to make such a combination in order to allow enterprise IT administrators to configure and implement BYOD policy quickly and seamlessly into the network, while ensuring relatively high levels of privacy, security, and/or reliability. (See Piekarsk, [0013])
	
Regarding Claim 2,
	Barton and Piekarsk teaches all the limitations of Claim1. Barton and Piekarsk further teaches the system wherein the plurality of user interface elements comprises at least one of a text box, a drop-down menu, or a check-box ( see Barton: for e.g. Fig.12D, [0141], “If the administrator selects to edit the policy via option 1445, a mobile application details screen 1505 may be displayed in the user interface. The details screen 1505 may present an opportunity for the administrator to view and edit various settings of the policy.” i.e. the selection user interface provided to the administrator includes textbox, checkbox, or dropdown menu)  

Regarding Claim 3,
	Barton and Piekarsk teaches all the limitations of Claim1. Barton and Piekarsk further teaches the system wherein program instructions further cause the computing device to generate the device profile based at least in part on a translation of the plurality of values into an executable file for the operating system platform. (See Barton: Fig. 7, [0129], “he one or more computing devices may produce one or more policy files for the managed application. For example, after the IT administrator (or other user) approves the policy for publishing/ distribution to one or more mobile devices, a JSON (JavaScript Object Notation) or XML dictionary of key/value pairs representing each defined setting name (dictionary name) and its assigned value may be produced.”)

Regarding Claim 4,
	Barton and Piekarsk teaches all the limitations of Claim 3. Barton and Piekarsk and Qureshi further teaches the system wherein the executable file comprises at least one of a JavaScript Object Notation (JSON) file or an Extensible Markup Language (XML) file (see Barton: [0127], “At step 709, the one or more computing devices may produce one or more 

Regarding Claim 5, 
	Barton and Piekarsk teaches all the limitations of Claim1. Barton and Piekarsk further teaches the system wherein each of the plurality of platform parameters comprises a field type and a unique identifier for a plurality of respective parameters for a plurality of operating system platforms (see Barton: Fig.5, [0043], “The boot message includes any information that allows the server 102 to uniquely identify that user device 108 from among the other user devices 108 that may be configured in the system. In one embodiment, the message includes the MAC address, current firmware, version, model number, a timestamp, and/or any other information needed to allow the server to uniquely identify the user device. In one specific embodiment, the boot message also includes the configurable parameters of the user device along with any customized parameter values to be used by the server for configuring that user device 108. In other embodiments, the configurable parameters and customized parameter values may be uploaded to the server in one or more other messages separate from the boot message.”). see also [0016] describing a configurable parameters may 
	
Regarding Claim 6,
	Barton and Piekarsk teaches all the limitations of Claim 1. Barton - Piekarsk and Qureshi further teaches the system wherein the plurality of platform features comprises at least one of an audio capturing application, an image capturing application, a phone application, and a text messaging application (see Barton: for e.g. [0143], “if the application makes a call to the mobile device's camera, various settings to block/allow access to the camera may be included in the policy. If no calls are made to the mobile device's camera, setting(s) to block/allow access to the camera may not be included in the policy.”)  

Regarding independent Claim 8 and 15,
	Claim 8 is directed to a non-transitory computer-readable medium and Claim 15 is directed to computer-implemented method claim, and both claims have a similar scope limitation as Claim 1 and are rejected under the same rationale.

Regarding Claim 9 and 16,
Claim 9 is directed to a non-transitory computer-readable medium claim and Claim 16 is directed to computer-implemented method claim, and both claims have a similar scope limitation as Claim 2 and are rejected under the same rationale.

Regarding Claim 10 and 17,
	Claim 10 is directed to non-transitory computer-readable medium claim and claim 12 have a similar scope limitation as Claim 3 and is rejected under the same rationale.

Regarding Claim 11 and 18,
	Claim 11 is directed to a non-transitory computer-readable medium claim and Claim 18 is directed to computer-implemented method claim, and both claims have a similar scope limitation as Claim 4 and are rejected under the same rationale.

Regarding Claim 12,
	Claim 12 is directed to non-transitory computer-readable medium claim and claim 12 have a similar scope limitation as Claim 5 and is rejected under the same rationale.

Regarding Claim 13 and 19,
	Claim 13 is directed to non-transitory computer-readable medium claim and Claim 19 is directed to computer-implemented method claim, and both claims have a similar scope limitation as Claim 6 and are rejected under the same rationale.

Regarding Claim 21,
	Barton - Piekarsk teaches all the limitations of Claim17. Barton - Piekarsk further teaches the system wherein the translation of the plurality of values into the executable file for the operating system platform (see Barton: Fig. 7, [0129], “the one or more computing devices may produce one or more policy files for the managed application. For example, after the IT administrator (or other user) approves the policy for publishing /distribution to one or more mobile devices, a JSON (JavaScript Object Notation) or XML dictionary of key/value pairs representing each defined setting name (dictionary name) and its assigned value may be produced.”), further comprises: selecting, in the computing device, a platform-specific translation technique based on the operating system platform ( see Piekarsk : Fig.2 , [0020], “In one embodiment, the device configuration utility 206 comprises a mobile application (i.e., app) executed on a mobile based operating system platform, such as the ANDROID.TM. Operating system.”)

8.	Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Barton - Piekarsk as applied to claim 1-6, 8-13, 15-19 as shown above and further in view of Sinha et al. (US Pub. No.:  US 20160255117A1, Pub. Date: September 1, 2016).

Regarding Claim 22,
	Barton - Piekarsk teaches all the limitations of Claim 1. Barton - Piekarsk  does not explicitly teach or suggest the system wherein the platform messaging service instructs by .
	 However, Sinha teaches the system wherein the platform messaging service instructs by transmitting a message to the mobile device, wherein the messages comprises a uniform resource locator (URL) link that transmits the request upon activation of the URL link (see Sinha: Fig.8, [0083], “The user of the mobile device 550 may be presented with information about what will be managed and/or queried by the server. The configuration profile may be sent or provided to the mobile device 550 is a variety of methods, e.g. email, text message, web browser link (a uniform resource locator (URL) link), physical loading via a connection to the mobile device 550, and the like. Also, the configuration profile may include software configured to operate on the mobile device 550 to coordinate and provide the MDM functionality”)
	Because Barton - Piekarsk and Sinha are in the same/similar field of endeavor of managing and configuring bring your own device (BYOD) implementation using configuration management system in an enterprise or corporation environment, by accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, disclosed in Barton in view of Piekarsk, to include the system wherein the platform messaging service instructs by transmitting a message to the mobile device, wherein the messages comprises a uniform resource locator (URL) link that transmits the request upon activation of the URL link as taught by Sinha. One would have been motivated to make such a combination in order to allow enterprise IT administrators to configure and implement BYOD policy that includes enforcing rules on how BYOD devices resources, applications, and functionality are used to increase productivity.

Regarding Claim 23,
	Claim 23 is directed to non-transitory computer-readable medium claim have a similar/same claim limitation as Claim 23 and is rejected under the same rationale.

Response to Arguments

Non-Statutory Double Patenting Rejection
With regard to the Non-Statutory Double Patenting Rejection, applicant argues that “claims in the present application are patentability distinction from claims 1, 6, 7, and 8 of U.S. Patent No. 10,303,343 because the claims in the present application recite multiple patentably distinct limitations from claims 1, 6, 7, and 8 of U.S. Patent No. 10,303,343.

 Examiner respectfully disagrees.
As the office action above shows Claims 1, 3, 5, 8, 12, 15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 7, and 8 of U.S. Patent No. 10303343 B1 issued on May 28, 2019 in view of Barton (US Publication US 20150095975 A1, Pub. Date: Apr. 15, 2015) in further view of Piekarski et al. (US Publication 20160057000 A1, Pub Date: Feb. 25 2016). 
Examiner notes that the newly added limitations that recites: storing the device profile in a command queue for the mobile device, wherein a platform messaging service associated with the operating system platform instructs the mobile device to contact the computing Piekarski prior art reference teaches or suggest the claim limitations. (See office action above) 
	Therefore, Examiner respectfully maintains Non-Statutory Double Patenting Rejection as shown in the office action above.
	
Claim Rejections - 35 U.S.C. § 103,
Applicant's prior art arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection presented above.
Although a new ground of rejection has been used to address additional limitations that have been added to Claims, a response is considered necessary for several of the applicant’s arguments since the references on record, Piekarski, will continue to be used to meet several of the claimed limitations.

Arguments for Claim 1:
	Regarding Claim 1, Applicant argues that Piekarski does not teach” Piekarski fails to show or suggest "stor[ing] the device profile in a command queue for the mobile device," in which the device profile transmitted "from the command queue to the mobile device in an instance in which a request has been received from the mobile device” as recited in claim 1. 

Examiner respectfully disagrees.
Piekarski clearly teaches store the device profile in a command queue for the mobile device (see Piekarsk: Fig. 5, [0048], “the utility 206 stores configuration parameters in queue file 214  that are changed on the user device during the inactive state in the inactive queue file 214) wherein a platform messaging service associated with the operating system platform instructs the mobile device to contact the computing device (see Piekarsk: Fig.5, [0048], “Once the utility 206 reconnects to the network (step 522), the utility 206 notifies the application 104 that a newer configuration is available, and pushes the configuration associated with its user device, which includes information stored in the inactive queue file 214.”); and transmit the device profile from the command queue to the mobile device in an instance in which a request has been received from the mobile device (see Piekarsk: Fig.5, [0048], “The utility 206 pushes (transmit) the configuration information (the device profile) at any suitable time, typically prior to the next heartbeat message. The application 104 compares the changes, adopts the user device's settings into the version of the configuration for that user device (step 524). Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the newly amended limitations recited in the presented claims as shown in the office action above.

Conclusion

PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20200162472 A1 
Zadeh, Bahram Ali 
Dynamically generating restriction profiles for managed devices
US 20130346268 A1
Pereira; Wesley
Mobile Application Management
US 20130298185 A1
KONERU; RAJ KUMAR
Mobile Application Management Systems and Methods Thereof
US 20050255833 A1
Bar-Or, Shahar
Message aggregation system and method for a mobile communication device
US 20110252240 A1
Freedman; Gordie
Mobile Device Management


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003.  The examiner can normally be reached on M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Zelalem "Zee" Shalu/Examiner, Art Unit 2177     

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177